Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This Office action is in response to the application filed on November 21, 2018. 

Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 
119 (a)-(d), which papers have been placed of record in the file.

Specification
The title is objected to for failing to be sufficiently descriptive.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the 
disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” 
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.
Claim Objections
Claims 1, 5, 7, 9, 11-13, 15-18, and 21-22 are objected to because of the 
following informalities: 
In Claim 1, 
“A” should be --an element A--
“B” should be --an element B--
“as A, A' being different from A,” should be --as the element A, the element A’ being different from the element A,--
“the ions” should be --the ions of the element A’--
“a layer of composition AA'BO3” should be --the layer of composition AA'BO3--
In Claim 5, “the gas” should be --the medium as a gas--
In Claim 7, “the diffusion” should be --diffusion--
In Claim 9, “the implanted ions” should be --implanted ions--



In Claim 11, 
“the donor substrate” should be --the donor substrate of composition ABO3--
“the application” should be --an application--
“the interface” should be --an interface--
“the transfer” should be --transfer--
In Claim 12, 
“the deposition” should be --deposition--
“the substrate” should be --the receiver substrate--
“the donor substrate” should be --the donor substrate of composition ABO3--
In Claim 13, 
“the bonding” should be --bonding--
“the substrate” should be --the receiver substrate--
“the donor substrate” should be --the donor substrate of composition ABO3--
In Claim 15, “the interface” should be --an interface--
In Claim 16, 
“the end” should be --an end--
“the donor substrate” should be --the donor substrate of composition ABO3--


In Claim 17, 
“the following steps” should be --steps--
“the formation” should be --formation--
“the detachment” should be --detachment--
 “the donor substrate” should be --the donor substrate of composition ABO3--
In Claim 18, “the donor substrate” should be --the donor substrate of composition ABO3--
In Claim 21, 
“the production” should be --production--
“a method according to claim 1” should be --the method according to claim 1--
In Claim 22, 
“the formation” should be --formation--
“the production” should be --production--
“a method according to claim 1” should be --the method according to claim 1--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the 

Claims 1-22 are rejected under 35 U.S.C. 112, second paragraph, as 
being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. 
In Claim 1, it is not clear to which layer “the layer” refers.  Claim 1 introduces both a “layer of composition AA’BO3” and a “layer of composition ABO3.” Truncating the designation of the element to “the layer” creates an ambiguity as to which of the various layers introduced in the claim are being referenced.    
Dependent claims 2-22 inherit the deficiencies of independent claim 1, and are 
therefore also rejected under 35 U.S.C. 112 (b) paragraph.
Claims 1-3, 5-11, and 14-16 recite the limitation “the layer.”  There is insufficient 
antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8, 10, 16 and 19-20 are rejected under AIA  35 U.S.C. 102(a)(1) as 
being anticipated by Day (U.S. Patent No. 4,551,647; hereinafter “Day”).
Regarding claim 1, Day discloses a method for producing a layer of composition AA'BO3 (“…two such crystals are lithium niobate and tourmaline. Lithium tantalate may also have application, although its use in liquid sodium 3 (Li(Nb/Ta)O3 - “Lithium Niobate…Lithium Tantalate” - [Column 3, lines 49-56]), - forming a layer of composition ABO3 (layer of Li(Nb/Ta)O3 - “Lithium Niobate…Lithium Tantalate” - [Column 3, lines 49-56]), by thinning ([Column 4, lines 21-32]) the donor substrate (substrate of lithium niobate or lithium tantalate - [Column 3, lines 49-56]), - before and/or after the thinning step ([Column 4, lines 21-32]), exposing ([Column 3, lines 49-51]) the layer of composition ABO3 (layer of Li(Nb/Ta)O3 - “Lithium Niobate…Lithium Tantalate” - [Column 3, lines 49-56]) to a medium (“sodium” - [Column 3, lines 49-51]; exposure to sodium and potassium – [Column 3, lines 67-68]) containing ions ([Column 3, lines 49-51]; [Column 3, lines 67-68]) of an element A' (Na/K - [Column 3, lines 49-51] [Column 3, lines 67-68]) belonging to the same list of elements as A (Li - “Lithium” - [Column 3, lines 49-56]), A' (Na/K - [Column 3, lines 49-51] 3 (layer of Li(Na/K)(Nb/Ta)O3 - [Column 3, lines 49-56]). 
Regarding claim 2, Day discloses the method of claim 1, wherein the ions (Na/K ions - [Column 3, lines 49-51] [Column 3, lines 67-68]) of the element A' (Na/K - [Column 3, lines 49-51] [Column 3, lines 67-68]) penetrate ([Column 3, lines 49-56]) into the layer ([Column 3, lines 49-56]) by an ion exchange mechanism ([Column 3, lines 49-56]). 
Regarding claim 3, Day discloses the method of claim 1, wherein the medium (“sodium” - [Column 3, lines 49-51]; exposure to sodium and potassium – [Column 3, lines 67-68]) containing the ions (Na/K ions - [Column 3, lines 49-51] [Column 3, lines 67-68]) of the element A' (Na/K - [Column 3, lines 49-51] [Column 3, lines 67-68]) is a liquid (“liquid sodium” - [Column 3, lines 49-51]; exposure to sodium and potassium – [Column 3, lines 67-68]) and the layer ([Column 3, lines 49-56]) is immersed ([Column 3, lines 49-51]) in a bath of the liquid (“liquid sodium” - [Column 3, lines 49-51]; exposure to sodium and potassium – [Column 3, lines 67-68]).  
Regarding claim 4, Day discloses the method of claim 1, wherein the layer of composition ABO3 (layer of Li(Nb/Ta)O3 - “Lithium Niobate…Lithium Tantalate” - [Column 3, lines 49-56]) is immersed([Column 3, lines 49-51])  in a bath (“liquid sodium” - [Column 3, lines 49-51]; exposure to sodium and 
Regarding claim 8, Day discloses the method of claim 1, wherein the ions (Na/K ions - [Column 3, lines 49-51] [Column 3, lines 67-68]) of the element A' (Na/K - [Column 3, lines 49-51] [Column 3, lines 67-68]) penetrate into the layer ([Column 3, lines 49-56]) by implantation ([Column 3, lines 49-56]). 
Regarding claim 10, Day discloses the method of claim 1, wherein the layer ([Column 3, lines 49-56]) is monocrystalline ([Column 3, lines 49-56]).
Regarding claim 16, Day discloses the method of claim 1, wherein the thickness ([Column 4, lines 21-32]) of the layer ([Column 3, lines 49-56]) is greater than 2 μm ([Column 4, lines 21-32]), the layer ([Column 3, lines 49-56]) being self-supporting ([Column 4, lines 21-32]) at the end of the thinning ([Column 4, lines 21-32]) of the donor substrate (substrate of lithium niobate or lithium tantalate - [Column 3, lines 49-56]).  
Regarding claim 19, Day discloses the method of claim 1, wherein A is lithium (Li - “Lithium” - [Column 3, lines 49-56]) and the element A' is sodium and/or potassium (Na/K - [Column 3, lines 49-51] [Column 3, lines 67-68]).  
Regarding claim 20, Day discloses the method of claim 19, wherein the element B is niobium and/or tantalum (Nb/Ta - “Lithium Niobate…Lithium Tantalate” - [Column 3, lines 49-56]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Day in 
view of Zhang et al. (U.S. Publication No. 2006/0060900; hereinafter “Zhang”).
Regarding claim 5, Day teaches the method of claim 1, wherein the medium  (“sodium” - [Column 3, lines 49-51]; exposure to sodium and potassium – [Column 3, lines 67-68]) containing the ions (Na/K ions - [Column 3, lines 49-51] [Column 3, lines 67-68]) of the element A' (Na/K - [Column 3, lines 49-51] [Column 3, lines 67-68]).  Day does not teach A’ is in gaseous phase and the layer is exposed to the gas.  
Zhang, however, does teach A’ ([0012]) is in gaseous phase ([0012]) and the layer ([0012]) is exposed to the gas ([0012]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Day to include the features of Zhang because it would decrease losses and increase tenability thereby providing a low loss tunable composite material that prevents non-linear behavior and breakdown.

Claims 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable 
over Day in view of Muller et al. (U.S. Patent No. 8,189,981; hereinafter “Muller”).
Regarding claim 6, Day teaches the method of claim 1, wherein the medium  (“sodium” - [Column 3, lines 49-51]; exposure to sodium and potassium – [Column 3, lines 67-68]) containing the ions (Na/K ions - [Column 3, lines 49-51] [Column 3, lines 67-68]) of the element A' (Na/K - [Column 3, lines 49-51] [Column 3, lines 67-68]), a layer ([Column 3, lines 49-56]) of the medium (“sodium” - [Column 3, lines 49-51]; exposure to sodium and potassium – [Column 3, lines 67-68]) being deposited ([Column 3, lines 49-56]) on the layer ([Column 3, lines 49-56]).  Day does not teach A’ is in solid phase.
Muller, however, does teach A’ ([Column 12, lines 11-14]) is in solid phase ([Column 12, lines 11-14]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Day to include the features of Muller because it would provide a substantially defect free overlayer with substantially no paths for hydrogen in the underlying soft proton-exchanged layer to migrate to the surface to form water thereby providing high stability in a wide variety of operating environments.
Regarding claim 7, Day as modified teaches the method of claim 6.  Day does not teach a method further comprising at least one annealing step to favor the diffusion of the element A' from the medium to the layer.  
Muller, however, does teach a method further comprising at least one 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Day to include the features of Muller because it would provide a substantially defect free overlayer with substantially no paths for hydrogen in the underlying soft proton-exchanged layer to migrate to the surface to form water thereby providing high stability in a wide variety of operating environments.
Regarding claim 9, Day teaches the method of claim 8.  Day does not teach a method further comprising at least one heat treatment step for diffusing the implanted ions into the layer.  
Muller, however, does teach a method further comprising at least one heat treatment step ([Column 11, line 62]) for diffusing ([Column 12, line 5]) the implanted ions ([Column 12, lines 11-14]) into the layer ([Column 12, lines 5-10]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Day to include the features of Muller because it would provide a substantially defect free overlayer with substantially no paths for hydrogen in the underlying soft proton-exchanged layer to migrate to the surface to form water thereby providing high stability in a wide variety of operating environments.

Claims 11-15, 17-18, and 21 are rejected under 35 U.S.C. 103 as being 
unpatentable over Day in view of Kando et al. (U.S. Publication No. 2010/0088868; hereinafter “Kando”).
Regarding claim 11, Day teaches the method of claim 1.  Day does not teach a method wherein the thinning of the donor substrate comprises the application of a receiver substrate on the donor substrate, the layer being at the interface, and the transfer of the layer onto the receiver substrate.
Kando, however, does teach a method wherein the thinning (Fig. 1) of the donor substrate (Fig. 1, 2) comprises the application of a receiver substrate (Fig. 1, 10) on the donor substrate (Fig. 1, 2), the layer (Fig. 1, 3) being at the interface (Fig. 1, interface of 2 and 10), and the transfer (Fig. 1D/!E-2) of the layer (Fig. 1, 3) onto the receiver substrate (Fig. 1, 10).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Day to include the features of Kando because it would enable repair when polarization is inverted by ion implantation thereby improving the piezoelectricity.
Regarding claim 12, Day as modified teaches the method of claim 11.  Day does not teach a method, wherein the application of the receiver substrate comprises the deposition of the substrate on the donor substrate.  
Kando, however, does teach a method, wherein the application (Fig. 1) of the receiver substrate (Fig. 1, 10) comprises the deposition (Fig. 1; [0045]) of the substrate (Fig. 1, 10) on the donor substrate (Fig. 1, 2).

Regarding claim 13, Day as modified teaches the method of claim 11.  Day does not teach a method, wherein the application of the receiver substrate comprises the bonding of the substrate on the donor substrate.  
Kando, however, does teach a method, wherein the application (Fig. 1) of the receiver substrate (Fig. 1, 10) comprises the bonding (Fig. 1; [0045]) of the substrate (Fig. 1, 10) on the donor substrate (Fig. 1, 2).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Day to include the features of Kando because it would enable repair when polarization is inverted by ion implantation thereby improving the piezoelectricity.
Regarding claim 14, Day as modified teaches the method of claim 11.  Day does not teach a method, wherein the thickness of the layer is less than 20 μm. 
Kando, however, does teach a method, wherein the thickness ([0047]) of the layer (Fig. 1, 3) is less than 20 μm ([0047]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of 
Regarding claim 15, Day as modified teaches the method of claim 11.  Day does not teach a method, wherein at least one electrically insulating layer and/or at least one electrically conducting layer is formed at the interface between the receiver substrate and the layer.  
Kando, however, does teach a method, wherein at least one electrically insulating layer and/or at least one electrically conducting layer (Figs. 1-2, 14/16) is formed at the interface (Figs. 1-2, interface of 3 and 10) between the receiver substrate (Figs. 1-2, 10) and the layer (Figs. 1-2, 3).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Day to include the features of Kando because it would enable repair when polarization is inverted by ion implantation thereby improving the piezoelectricity.
Regarding claim 17, Day as modified teaches the method of claim 11, wherein the thinning ([Column 4, lines 21-32]) of the donor substrate (substrate of lithium niobate or lithium tantalate - [Column 3, lines 49-56]) comprises the following steps: - the formation of a weakened zone ([Column 4, lines 42-51]) in the donor substrate (substrate of lithium niobate or lithium tantalate - [Column 3, lines 49-56]) so as to delineate ([Column 4, lines 42-51]) the layer of composition ABO3 (layer of Li(Nb/Ta)O3 - “Lithium 
Regarding claim 18, Day as modified teaches the method of claim 17, wherein the weakened zone ([Column 4, lines 42-51]) is formed by ion implantation ([Column 3, lines 49-56]) in the donor substrate (substrate of lithium niobate or lithium tantalate - [Column 3, lines 49-56]).  
Regarding claim 21, Day teaches the production of the piezoelectric layer by a method according claim 1. Day does not teach a method for producing a bulk acoustic wave device, comprising forming electrodes on two opposite main faces of a piezoelectric layer. 
Kando, however, does teach a method for producing a bulk acoustic wave device (Fig. 4), comprising forming electrodes (Fig. 4, 14a/16a; [0100]) on two opposite main faces (Fig. 4) of a piezoelectric layer (Fig. 4, 3a).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Day to include the features of Kando because it would reduce deposition on the vibration region thereby decreasing electrical resistance of the wiring.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Day in 
view of Zinke et al. (U.S. Publication No. 2016/0065162; hereinafter “Zinke”).
Regarding claim 22, Day teaches the production of the piezoelectric layer ([Column 3, lines 46-56]) by a method according claim 1. Day does not teach a method for producing a surface acoustic wave device, comprising the formation of two interdigitated electrodes on the surface of a piezoelectric layer.
Zinke, however, does teach a method for producing a surface acoustic wave device (Fig. 6), comprising the formation (Fig. 6) of two interdigitated electrodes (Fig. 6, 611) on the surface (Fig. 6) of a piezoelectric layer (Fig. 6, 621).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Day to include the features of Zinke because it would provide a metalized pattern thereby increasing frequency control.

Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837